EXHIBIT 21 As of August 31, 2012 Walgreen Co., (Registrant) had the following subsidiaries: NAME STATE OR COUNTRY OF INCORPORATION Walgreen Arizona Drug Co. (1) Arizona Salu Australia Pty Ltd.(37) Australia Skincarestore Australia Pty Ltd.(37) Australia Superior Bermuda GP (47) Bermuda DS Distribution Canada, Ltd.(4) British Columbia Crescent Healthcare, Inc. (41) California Crescent Therafusion, Inc. (42) California Option Care, Inc. (9) California Walgreens China Business Trust (35) China Accountable Care Network of Arizona, LLC (1) Delaware Accountable Care Network of Colorado, LLC (40) Delaware Accountable Care Network of Florida, LLC (39) Delaware Accountable Care Network of Georgia, LLC (39) Delaware Accountable Care Network of Illinois, LLC (1) Delaware Accountable Care Network of Missouri, LLC (40) Delaware Accountable Care Network of New Jersey, LLC (1) Delaware Accountable Care Network of Pennsylvania, LLC (38) Delaware Accountable Care Network of Tennessee, LLC (20) Delaware Accountable Care Network of Texas, LLC (20) Delaware American Occupational Health Management, Inc. (24) Delaware Beauty.com, Inc.(4) Delaware CHI Holding Corporation (8) Delaware Walgreens Sleep and Respiratory Pharmacy, LLC (8) Delaware DR Employee Services, LLC (28) drugstore.com, inc. DRI-I, Inc. (34) DS Pharmacy, Inc.(4) Duane Reade, Inc. (33) Duane Reade Holdings, Inc. (33) Duane Reade International, LLC (34) Duane Reade Realty, Inc. (34) Delaware Delaware Delaware Delaware Delaware Delaware Delaware Delaware Happy Harry’s Inc. (2) Delaware Happy Harry’s Discount Drug Stores, Inc. (2) Delaware HHDH, Inc. (2) Delaware I-Trax Health Management Solutions, Inc. (23) Delaware Salu Beauty, Inc.(4) Delaware WAGDCO, LLC (20) Delaware Walgreens Assistance, Inc. Delaware Walgreen International Investments, LLC (43) Delaware Walgreen Investments Co Delaware Walgreens Network Health Services, LLC (21) Delaware Walgreens Specialty Pharmacy Holdings, Inc.(3) Delaware Walgreens Specialty Pharmacy, LLC. (3) Delaware WVC Investments, LLC Delaware MedNow Infusion, LLC (18) Delaware Meridian COMP of New York, Inc. (24) Delaware Option Care Enterprises, Inc. (7) Delaware Walgreens Infusion Services, Inc. (7) Delaware Optionet, Inc. (9) Walgreens Specialty Care Centers, LLC (27) Delaware Delaware Take Care Employer Solutions, LLC (23) Delaware Take Care Health Systems, Inc. Delaware Take Care Health Systems, LLC (6) Delaware Walgreens Venture Capital, LLC Delaware Walgreens Store No. 3332, LLC Delaware Walgreens Store No. 4650, LLC Delaware Walgreens Store No. 4651, LLC Delaware Walgreens Store No. 5576, LLC Delaware Walgreens Store No. 5838, LLC Delaware Waltrust Properties, Inc. (1) Delaware Whole Health Management, LLC (29) Delaware Walgreen of Hawaii, LLC Hawaii Walgreen of Maui, Inc. Hawaii Walgreens (Hong Kong) Limited Hong Kong Bond Drug Company of Illinois, LLC (1) Illinois Bowen Development Company Illinois Deerfield Funding Corporation Illinois East-West Distributing Co. Illinois Medication Adherence Solutions, LLC Illinois The 1901 Group, LLC Illinois WagBeau LLC Illinois Walgreen Medical Supply, LLC (22) Illinois Walgreen Mercantile Corporation Illinois Walgreen National Corporation Illinois Walgreens Market Strategies, LLC (5) Illinois Walgreen Realty Resources LLC (5) Illinois Walgreens Business Services, LLC Illinois Walgreens Home Care, Inc. (8) Illinois Walgreens Mail Service, Inc. Illinois Walgreens Pharmacy Services Eastern, LLC (20) Illinois Walgreens Pharmacy Services Midwest, LLC (19) Illinois Walgreens Pharmacy Services Southern, LLC (20) Illinois Walgreens Pharmacy Services Western, LLC (20) Illinois Walgreens Pharmacy Services WHS, LLC Illinois Walgreens Pharmacy Strategies, LLC (1) Illinois Walgreens Store No. 3680, LLC Illinois Walgreens Store No. 7839, LLC Illinois Walgreens.com, Inc. Illinois Salient Business Solutions, Ltd. (16) India CHDM, LLC (26) Indiana Walgreen Louisiana Co., Inc. Louisiana Superior LuxCo 1 S.a.r.l. (45) Luxembourg Superior LuxCo 2 S.a.r.l. (46) Luxembourg Walgreen International S.a.r.l. (48) Luxembourg Walgreen Investments Luxembourg SCS (44) Luxembourg Walgreens of Massachusetts, LLC (1) Massachusetts Full Road Holdings, Ltd. (15) Mauritius Walgreen Hastings Co. (1) Nebraska Home Health of Option Care, Inc.(9) Nevada Walgreen of Nevada, LLC Nevada Hunterdon Infusion Services, L.L.C. (14) New Jersey Trinity Home Care, LLC (10) New Jersey Corporate Health Dimensions, Inc. (24) New York Duane Reade (13) New York Option Care of New York, Inc. (9) New York Springville Pharmacy Infusion Therapy, Inc. (8) New York Walgreen Eastern Co., Inc. (1) New York Walgreens Store No. 3288, LLC (36) New York Option Home Health, Inc. (8) Ohio University Option Care, LLC (17) Ohio Medicenter, Inc. (24) Oklahoma Walgreens Infusion Services at Legacy Health, LLC (17) Oregon Option Care Enterprises, Inc. (8) Pennsylvania Walgreen of Puerto Rico, Inc. Puerto Rico Walgreen of San Patricio, Inc. Puerto Rico Walgreen Scotland, Ltd (43) Scotland Walgreen Scotland Investments, LP (43) Scotland Walgreens (Singapore) PTE, Ltd. (32) Singapore Walgreens (Sourcing) Pte. Ltd. (30) Singapore Alliance Boots GmbH (31) Switzerland Walgreen Swiss International GmbH (49) Switzerland Walgreens Infusion and Respiratory Services, LLC (17) Tennessee Vision Direct Inc.(4) Texas Green Hills Insurance Company, A Risk Retention Group (25) Vermont LCA Insurance Co., Inc. Vermont Option Care Home Health, L.L.C. (12) Washington Walgreen Oshkosh, Inc. Wisconsin Walgreens Hastings Co. is a direct parent of Walgreen Arizona Drug Co.Walgreen Arizona Drug Co. is a direct parent of Walgreen Eastern Co and Accountable Care Network of Arizona, LLC.Walgreen Eastern Co is a direct parent of Bond Drug Company of Illinois, LLC, Walgreens of Massachusetts, LLC and Accountable Care Network of New Jersey, LLC.Bond Drug Company of Illinois, LLC is a direct parent of Waltrust Properties, Inc., Walgreens Pharmacy Strategies, LLC, Accountable Care Network of Illinois, LLC, and Walgreens Pharmacy Services Midwest, LLC.Waltrust Properties, Inc. is a real estate investment trust.A minority interest in Waltrust Properties, Inc. is held by outside preferred shareholders. Happy Harry’s Discount Drug Stores, Inc. (a Delaware Corporation) is a direct parent of Happy Harry’s Inc.Happy Harry’s Inc. is a direct parent of HHDH Corp. (a Delaware Corporation). Walgreens Specialty Pharmacy Holdings, Inc. (a Delaware Corporation) is a direct parent of Walgreens Specialty Pharmacy, LLC (a Delaware LLC). Subsidiary of drugstore.com, inc. (a Delaware Corporation). Walgreen Realty Resources LLC is a direct parent of Walgreen Market Strategies LLC (an Illinois LLC). Take Care Health Systems, LLC (a Delaware LLC) is a direct Subsidiary of Take Care Health Systems, Inc. (a Delaware Corporation). Walgreens Infusion Services, Inc. (a Delaware Corporation) is a direct parent of Option Care Enterprises, Inc. (a Delaware Corporation).Option Care Enterprises, Inc. (a Delaware Corporation) is a direct parent of various subsidiaries (see footnote #8).Walgreens Infusion Services, Inc. (a Delaware Corporation) is a direct parent of various subsidiaries (see footnote # 9). Subsidiary of Option Care Enterprises, Inc. (a Delaware Corporation). Subsidiary of Walgreens Infusion Services, Inc. (a Delaware Corporation). Trinity Home Care, LLC (a Delaware LLC) is a direct subsidiary of Option Care of New York, Inc. (a New York Corporation). Subsidiary of Bond Drug Company of Illinois, LLC (an Illinois LLC). 50% owned by Option Care Enterprises, Inc. (a Delaware Corporation) and 50% owned by Option Care, Inc. (a California Corporation). Duane Reade (A New York General Partnership) is 99% owned by Duane Reade, Inc. (a Delaware Corporation) and 1% owned by DRI-I, Inc. (a Delaware Corporation). 50% owned by Option Care Enterprises, Inc.(a Pennsylvania Corporation). Foreign subsidiary of Walgreens Infusion Services, Inc.(a Delaware Corporation). 30% owned by Full Road Holdings, Ltd. (a Mauritius Entity). 50% owned by Option Care Enterprises, Inc. (a Delaware Corporation). 51% owned by Option Care Enterprises, Inc. (a Delaware Corporation). 97% owned by Bond Drug Company of Illinois, LLC; 2% owned by Walgreens Louisiana Co., Inc.; 1% owned by Happy Harry’s, Inc. Subsidiary of Walgreens Pharmacy Services Midwest, LLC (an Illinois LLC). Subsidiary of Medication Adherence Solutions, LLC (an Illinois LLC). Subsidiary of Walgreens Mail Services, Inc.(an Illinois Corporation). Subsidiary of Take Care Health Systems, Inc. (a Delaware Corporation). Subsidiary of Take Care Employer Solutions, LLC. (a Delaware LLC). 99.96% owned by Take Care Employer Solutions, LLC. (a Delaware LLC) and .01% is owned by Take Care Health Systems, Inc. (a Delaware Corporation). 99% owned by Medicenter, Inc. (an Oklahoma Corporation); 1% owned by Corporate Health Dimensions, Inc. (a New York Corporation). Walgreens Specialty Care Centers, LLC (a Delaware LLC) is a direct subsidiary of Walgreens Specialty Pharmacy, LLC (a Delaware LLC). Subsidiary of Duane Reade (A New York General Partnership). Whole Health Management LLC (a Delaware LLC) is a direct subsidiary of Take Care Health Systems, Inc. (a Delaware Corporation). Walgreens (Sourcing) Pte. Ltd. (a Singapore Entity) is wholly owned by Walgreens National Corporation (an Illinois Corporation). Walgreen Swiss International GmbH (a Swiss Entity) owns 45% of Alliance Boots GmbH (a Swiss Entity) and 55% is owned by unrelated parties.Alliance Boots GmbH owns over 300 entities which are not listed on Exhibit 21, due to the registrant’s minority ownership of 45%. Walgreens (Singapore) PTE, Ltd. (a Singapore Entity) is wholly owned by Walgreens China Business Trust (a China Entity). Duane Reade Holdings, Inc. (a Delaware Corporation) is a direct parent of Duane Reade, Inc. (a Delaware Corporation).Duane Reade, Inc. (a Delaware Corporation) is a direct parent of various subsidiaries (see footnote 34). Subsidiary of Duane Reade, Inc. (a Delaware Corporation). Walgreens China Business Trust (a China Entity) is 10% owned by Walgreen Mercantile Corporation (an Illinois Corporation) and 90% owned by East-West Distributing Co. (an Illinois Corporation). Subsidiary of Walgreen Eastern Co., Inc. (a New York Corporation). Salu Australia PTY Ltd. (an Australia Company) is a direct subsidiary of Salu Beauty, Inc. (a Delaware Corporation).Skincarestore Australia PTY Ltd. (an Australia Company) is a direct subsidiary of Salu Australia PTY Ltd. Subsidiary of Walgreens Pharmacy Services Eastern, LLC (an Illinois LLC). Subsidiary of Walgreens Pharmacy Services Southern, LLC (an Illinois LLC). Subsidiary of Walgreens Pharmacy Services Western, LLC (an Illinois LLC). Subsidiary of CHI Holding Corporation (a Delaware Corporation). Subsidiary of Crescent Healthcare, Inc.(a California Corporation). Walgreen International Investments, LLC is 99.95% owned by Walgreen Investments Co.(a Delaware Corporation) and .05% owned by Walgreen Scotland, Ltd (a Scotland Entity). Walgreen Investments Luxembourg SCS is 99% owned by Walgreen Investments Co.(a Delaware Corporation) and 1% owned by Walgreen International Investments LLC(a Delaware Corporation). Subsidiary of Walgreen Investments Luxembourg SCS (a Luxembourg Entity). Subsidiary of Superior Luxco 1 S.a.r.l. (a Luxembourg Entity). Superior Bermuda GP is 99% owned by Superior Luxco 1 S.a.r.l.(a Luxembourg Entity) and 1% owned by Superior Luxco 2 S.a.r.l. (a Luxembourg Entity). Subsidiary of Superior Bermuda GP (a Bermuda Entity). Subsidiary of Walgreen International S.a.r.l. (a Luxembourg Entity) The registrant also wholly owns inactive subsidiaries which are not included in the above list.All wholly owned subsidiaries are included in the consolidated financial statements.
